Citation Nr: 1749819	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  04-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether disabilities sustained during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were sustained in the line of duty, or whether they were the result of willful misconduct. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and generalized anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1968.

These matters are on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a February 2010 administrative decision by the RO in Nashville, Tennessee.  Jurisdiction over the appeal is currently with the RO in Seattle, Washington.

The issues of entitlement to service connection for an acquired psychiatric disorder and TDIU were remanded by the Board for further development in May 2011.  In January 2016, the Board remanded all of the above-referenced claims for further development. 

In September 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

A review of the entire record shows that the Veteran has been diagnosed with several mental health disorders.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly, as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran had two distinct appeals pending before the Board with separate docket date.  These appeals have been merged, and the combined appeal has been assigned the earlier docket number.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disabilities incurred during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were incurred in the line of duty, and were not a direct result of an act of willful misconduct.

2.  It is at least as likely as not that schizophrenia had its onset during the Veteran's active military service.

CONCLUSIONS OF LAW

1.  The Veteran's disabilities sustained during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were not the result of his own willful misconduct and were incurred in the line of duty.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301 (2016).

2.  The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Veteran's claim has been considered with respect to VA's duty to notify and assist.  As the outcome below is favorable, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II. Willful Misconduct Determination and Acquired Psychiatric Disorder

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2016).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the instant case, the RO denied service connection for PTSD in May 2003 on the basis that the Veteran's treatment records did not show a confirmed diagnosis of PTSD related to military service.  Additionally, the Veteran's alleged stressors did not contain sufficient detail to allow the RO to confirm the events took place.  

In February 2010, the Nashville, Tennessee, RO issued an Administrative Decision, which found that the disabilities claimed by the Veteran during his pre-trial confinement (January 6, 1968 through February 3, 1968) and his confinement with hard labor (March 26, 1968 through September 6, 1968) were a result of his own willful misconduct and were, therefore, not incurred in the line of duty.  Specifically, the RO stated that the Veteran's alleged PTSD stressors occurred at a time when he was imprisoned in a stockade while awaiting court-martial and while serving the court-martial sentence.  

Pertinent to this appeal, the Board is not bound by any determination made in the May 2003 rating decision or the February 2010 administrative decision, and is not precluded from reaching a different determination regarding the Veteran's alleged willful misconduct.  See 38 U.S.C.A. § 7104(c).  See also 38 C.F.R. § 19.5.

Notably, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Willful misconduct is an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  However, mere technical violations of police regulations or ordinances will not, per se, constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

Here, the Veteran has alleged that he suffers from PTSD and generalized anxiety disorder as result of incidents that occurred while confined to the stockade in 1968.  Specifically, he alleges that there was racial tension between inmates after the assassination of Martin Luther King, Jr., and inmates were attacked due to their race.  See September 2002 Statement in Support of Claim.  Additionally, he alleges that he was accused of stealing marijuana from other inmates and that he felt his life was threatened by this accusation.  See id.  

A review of the Veteran's service personnel records shows that he was sentenced to confinement with hard labor for 6 months for 5 offenses that occurred from January 1, 1968 to January 4, 1968.  Specifically, the Veteran failed to go to a place of duty, possessed marijuana, disrespected an officer, disobeyed a lawful command from an officer, and disrespected a non-commissioned officer.  See May 1968 Department of the Army Memorandum.  Prior to his court martial, the Veteran was evaluated by a U.S. Army psychiatrist to determine if an administrative discharge was appropriate.  See February 1968 Mental Hygiene Consultation Service Certificate.  The psychiatrist reported that the Veteran "claims he is crazy and that he is suicidal."  See id.  While the psychiatrist opined that the Veteran was considered mentally responsible for his actions, he concluded that the Veteran had a character and behavior disorder and was not amenable to hospitalization, treatment in a military setting, disciplinary action, or reclassification to other forms of duty.  He further opined that the Veteran's condition was a result of deficiencies in personality development of such severity as to render him unsuitable for military service and recommended the Veteran be administratively discharged.  

Based on the evidence of record, the RO determined that the alleged stressors occurred during the period of the Veteran's confinement and said confinement was a result of the Veteran's own willful misconduct.  The RO, thus, determined that service connection for PTSD could not be established in accordance with 38 C.F.R. § 3.301(a). 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claim.  Id.  

In April 1980, the Veteran's discharge classification was upgraded to "Under Honorable Conditions (General)."  The Army Discharge Review Board members unanimously concluded that the Veteran's discharge was inequitable.  Specifically, the Board considered that the Veteran served 13 months after entry into service with no punishments or indisciplines and was promoted during this period.  The Discharge Review Board additionally stated that it "was not conv[i]nced that the applicant's misconduct was caused by drug abuse."  The Army Discharge Review Board stated that the Veteran's psychiatric evaluation diagnosed a character and behavior disorder that stated clearly that the applicant was unsuitable for military service.  In January 1979, in support of his request to have his discharge reviewed, the Veteran submitted a statement reporting that he remembered little about the day that he committed three of the offenses and that he had reached some sort of breaking point and exploded.

While the Veteran has had a variety of mental health diagnoses during the appellate period, a July 2016 private medical opinion is the most probative evidence of record.  Dr. O.A.S. reviewed 801 pages of military and VA medical records and conducted a 90 minute clinical interview with the Veteran.  Dr. O.A.S. opined that the Veteran's accurate diagnosis was schizophrenia, alcohol dependence in remission, and benzodiazepine abuse.  The examiner opined that the Veteran evidenced a clear pattern of behavior disintegration and thought disorder symptoms that emerged shortly after basic training in the military.  The Veteran described "insidious early symptoms" including odd fears of others that could not be articulated, tearfulness, and feelings that he did not fit in.  Dr. O.A.S. stated that the Veteran began isolating himself at that time, and began to act out in small ways that were highly idiosyncratic.  Dr. O.A.S. also stated that reports by the Veteran and military personnel were consistent in describing the onset of these behaviors.  

Additionally, Dr. O.A.S. noted that the Veteran's paranoia was evident in the stockade, as he repeatedly requested to be moved to different cellblocks and to be placed in protective custody due to fears of harm from others that appeared to have little basis in reality.  During this time, the Veteran was also neglectful of his hygiene, was irritable and poorly related.  Dr. O.A.S. opined that based upon the totality of the evidence, schizophrenia was the correct diagnosis.  Dr. O.A.S. further opined that the Veteran's symptoms began during late adolescence with an onset over several months.  Dr. O.A.S. continued that the timing of the onset of symptoms, as well as the nature of the symptom progression, fit the diagnosis of schizophrenia.  Additionally, Dr. OA.S. stated that the history of schizophrenia in a first-rank family member, the Veteran's brother, increased the likelihood of schizophrenic illness in the Veteran.  Based upon a totality of the evidence, Dr. O.A.S. opined that the Veteran's schizophrenia had an onset during active duty service.  Additionally, Dr. O.A.S. opined that, although, the Veteran claimed he had PTSD and generalized anxiety disorder, the totality of the evidence did not support these diagnoses.  

The Board finds that this examination is adequate to decide the issue of the Veteran's claims because it is predicated on interviews with the Veteran, review of the record, and physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, the opinions offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

As noted above, willful misconduct means an act involving conscious wrongdoing or known prohibited action and involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Based on the evidence of record, the Board cannot conclude that the Veteran's actions from January 6 to February 3, 1968, and from March 26 to September 6, 1968, constituted willful misconduct.  The Board finds that evidence demonstrating conscious wrongdoing or deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences is lacking in this case.  Rather, it appears based on the evidence of record that the Veteran had an onset of schizophrenia symptoms shortly after boot camp that led to behavior disintegration and thought disorder.   Accordingly, the Board finds that Veteran's claimed acquired psychiatric disability sustained during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were not the result of his own willful misconduct and were incurred in the line of duty.  

As stated above, establishing service connection requires medical evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the July 2016 private medical opinion, Dr. O.A.S. diagnosed the Veteran's previously diagnosed mental health disabilities as schizophrenia.  Additionally, Dr. O.A.S. determined that the Veteran's behavior disintegration and thought disorders documented during active service were the onset of the Veteran's acquired psychiatric disability.  Dr. O.A.S. further opined that Veteran's current psychiatric disability was the same disability that had its onset in active duty service.  Thus, service connection for an acquired psychiatric disability is warranted.  


ORDER

The disabilities sustained during the periods from January 6 to February 3, 1968, and from March 26 to September 6, 1968, were not incurred as a result of willful misconduct, and therefore, were in the line of duty.  

Entitlement to service connection schizophrenia disorder is granted.


REMAND

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In light of the decision above, the Veteran is service-connected for an acquired psychiatric disability that has not yet been given a rating by the RO.  He accordingly does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a).

The Veteran reported during his September 2016 hearing that he has not been employed since active-duty service.  Additionally, the July 2016 private examiner opined that the Veteran was 100% psychiatrically disabled with total occupational and social impairment.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  

Accordingly, the case is REMANDED for the following action:

1.  Once the RO has issued a rating decision for the Veteran's service-connected acquired psychiatric disability, readjudicate the Veteran's claim.

2.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


